

Exhibit 10.8














ONEOK, Inc.


2005 NONQUALIFIED


DEFERRED COMPENSATION PLAN


As Amended and Restated December 18, 2008

 
 

--------------------------------------------------------------------------------

 

ONEOK, Inc.
2005 NONQUALIFIED DEFERRED COMPENSATION PLAN
As Amended and Restated December 18, 2008


Table of Contents


ARTICLE I PURPOSE
1
1.1
Statement of Purpose; Effective Date
1
ARTICLE II DEFINITIONS
1
2.1
Definitions
1
ARTICLE III ELIGIBILITY AND PARTICIPATION
12
3.1
Eligibility
  12
3.2
Participation
  12
3.3
Elections to Participate Irrevocable
  12
3.4
Exclusion from Eligibility
12
ARTICLE IV DEFERRAL OF COMPENSATION AND EXCESS AMOUNTS
13
 
4.1
Amount and Time of Election to Defer
13
4.2
Deferral Periods; Payment
14
4.3
Committee Authority; Deferral of Compensation
15
4.4
General Requirements for All Elections
15
4.5
Subsequent Elections
16
4.6
Crediting Deferred Base Salary and Bonus
18
4.7
Crediting of Plan Excess Amounts
18
ARTICLE V PLAN EXCESS AMOUNTS
18
5.1
General
18
5.2
Thrift Plan Excess Employee Amount
19
5.3
Thrift Plan Excess Matching Amount
19
5.4
Profit Sharing Plan Excess Amount
19
5.5
Retirement Plan Covered Compensation Excess Amount
19
5.6
Supplemental Credit Amount
20
5.7
Required Elections to Defer Excess Amounts
20
ARTICLE VI BENEFIT ACCOUNTS
20
6.1
Determination of Account
20
6.2
Crediting of Investment Return; Other Items to Participant Accounts
20
6.3
Investment Return; Designated Deemed Investment
21
6.4
Statement of Account
21
6.5
Vesting of Participant Accounts
21


  i
 

--------------------------------------------------------------------------------

 



ARTICLE VII PAYMENT OF BENEFITS
22
7.1
Requirements for Distributions and Payments
22
7.2
Payment of Plan Benefit; Long-Term Deferrals
23
7.3
Payment of Plan Benefit; Short-Term Deferrals
23
7.4
Specified Employee Six (6) Month Required Delay in Distribution and Payment
23
7.5
Form of Distribution and Payment
24
7.6
Distribution and Payment for Subsequent Elections
25
7.7
Distribution and Payment for Early Separation from Service
25
7.8
Distribution and Payment of Plan Benefit Upon Disability
25
7.9
Distribution and Payment of Plan Benefit Upon Death
25
7.10
Payment of Deferrals for Unforeseeable Emergency
25
7.11
Commencement of Distributions and Payments
26
7.12
No Acceleration of Distribution and Payment
26
7.13
Retirement Plan Excess Amount
27
ARTICLE VIII BENEFICIARY DESIGNATION
27
8.1
Beneficiary Designation
27
8.2
Amendments
28
8.3
No Designation
28
8.4
Effect of Payment
28
ARTICLE IX ADMINISTRATION
28
9.1
Plan Committee; Authority and Duties
28
9.2
Agents
30
9.3
Binding Effect of Decisions
30
9.4
Indemnity of Committee
30
ARTICLE X AMENDMENT AND TERMINATION OF PLAN
30
10.1
Amendment
30
10.2
Termination
31
ARTICLE XI PLAN EFFECT, LIMITATIONS, MISCELLANEOUS PROVISIONS
31
11.1
Nature of Employer Obligation; Funding
31
11.2
Trusts; Transfers of Assets, Property
31
11.3
Nonassignability
32
11.4
Captions
33
11.5
Governing Law
33
11.6
Successors
33
11.7
No Right to Continued Service
33


  ii
 

--------------------------------------------------------------------------------

 



EXHIBIT A
34
EXHIBIT B
35
EXHIBIT C
36
EXHIBIT D
38








iii 
 

--------------------------------------------------------------------------------

 

 
ONEOK, Inc.
2005 NONQUALIFIED DEFERRED COMPENSATION PLAN
As Amended and Restated December 18, 2008
 
ARTICLE I
PURPOSE
 
1.1  
Statement of Purpose; Effective Date

 
This ONEOK, Inc., 2005 Nonqualified Deferred Compensation Plan (the “Plan”) and
related agreements between the Employer and certain management or highly
compensated employees is an unfunded, nonqualified deferred compensation plan
and arrangement.
 
The purpose of the Plan is to provide a select group of management and highly
compensated employees of the Employer with the option to defer the receipt of
portions of their compensation payable for services rendered to the Employer,
and provide nonqualified deferred compensation benefits which are not available
to such employees by reason of limitations on employer and employee
contributions to qualified pension or profit-sharing plans under the federal tax
laws.
 
It is intended that the Plan will assist in attracting and retaining qualified
individuals to serve as officers and managers of the Employer; and the Plan is
intended to constitute a plan which is unfunded and maintained by an employer
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees within the meaning of, and as
described in Section 201(2) and related provisions of ERISA.
 
The Plan is intended to meet all requirements of Section 409A of the Code for
compensation deferred under the Plan to not be includible in gross income of the
Participant until actually paid or distributed pursuant to the Plan.
 
The Plan is generally effective on January 1, 2005.
 
ARTICLE II
DEFINITIONS
 
2.1  
Definitions

 
When used in this Plan and initially capitalized, the following words and
phrases shall have the meanings indicated:
 
Account
 
“Account” means an account established and maintained for a Participant pursuant
to this Plan, to which there shall be credited with and include all amounts of
Deferred Compensation that is deferred by and for the Participant under the
Plan, which may be accounted for as one or more separate items, amounts or
subaccounts for the compensation that is deferred and credited pursuant to the
Plan, and investment return thereon, to as determined and prescribed by the
Committee.
 

 
- 1 -

--------------------------------------------------------------------------------

 

Base Salary
 
“Base Salary” means a Participant’s basic wage or salary paid by the Employer to
the Participant without regard to any increases or decreases in such basic wage
or salary as a result of (i) an Election to defer basic wage or salary under
this Plan or (ii) an Election between benefits or cash provided under a plan of
the Employer maintained pursuant to Sections 125 or 401(k) of the Code, and as
limited in Exhibit B attached hereto. The Base Salary does not include any Lump
Sum Merit Award paid to a Participant, nor any Bonus, as defined in Section 2.5,
below.
 
Beneficiary
 
“Beneficiary” means the person or persons designated or deemed to be designated
by the Participant pursuant to Article VIII to receive benefits payable under
the Plan in the event of the Participant’s death.
 
Board
 
“Board” means the Board of Directors of the Corporation.
 
Bonus
 
“Bonus” means the cash bonus paid or payable by the Employer to a Participant
under an Incentive Plan without regard to any decreases as a result of (i) an
Election to defer all or any portion of such Bonus under this Plan or (ii) an
Election between benefits or cash provided under the Thrift Plan or any other
plan of the Employer maintained pursuant to Section 401(k) of the Code.
 
Change in Ownership or Control
 
“Change in Ownership or Control” means to the extent provided by Treasury
Regulations issued under Code Section 409A, a change in the ownership or
effective control of the Corporation, or in the ownership of a substantial
portion of the assets of the Corporation.
 
Code
 
“Code” means the Internal Revenue Code of 1986, and Treasury regulations
thereunder, as amended from time to time.
 
Committee
 
“Committee” means the Executive Compensation Committee of the Board of Directors
of the Corporation.
 
Compensation
 
“Compensation” means the Base Salary and Bonus payable with respect to an
Eligible Employee for each calendar year.
 

 
- 2 -

--------------------------------------------------------------------------------

 

Corporation
 
“Corporation” means ONEOK, Inc., its successors and assigns, or any division or
Subsidiary thereof.
 
Deferred Compensation
 
"Deferred Compensation" means the Base Salary and Bonus deferred by a
Participant under the Plan, and Qualified Employer Plan Excess Amounts and
Supplemental Credit Amounts that are accrued, deferred and credited by the
Corporation for a Participant under the Plan, that are made payable to a
Participant in a later taxable year of the Participant pursuant to this Plan.
 
Defined Contribution Plan Excess Amounts
 
"Defined Contribution Plan Excess Amounts" means the excess amounts deferred by
or for a Participant under this Plan with respect to qualified defined
contribution plans established and maintained by the Corporation pursuant to
Article V of the Plan.
 
Determination Date
 
“Determination Date” means a date on which the amount of a Participant’s Account
is determined and updated as provided in Article VI. Each December 31 of a
calendar year shall be the Determination Date.
 
Disabled
 
“Disabled” or “Disability” means that a Participant is unable to engage in
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, or is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or expected to last for a continuous period of not
less than twelve (12) months, receiving income replacement benefits for a period
of not less than three (3) months under an accident or health plan covering
Employees of the Corporation. A Participant will be deemed to be Disabled if
such Participant is determined to be totally disabled by the Social Security
Administration.
 
Early Separation from Service
 
“Early Separation from Service” means a Participant’s Separation from Service
prior to attaining age fifty (50) and completing five (5) years of service with
the Corporation that is not by reason of death or Disability.
 
Early Separation from Service Form of Payment
 
“Early Separation from Service Form of Payment” shall mean the form of payment
and distribution of a Participant’s Plan Benefit in the event of his/her Early
Separation from Service which shall be a single lump sum payment at his/her
Early Separation from Service Specified Time of Distribution.
 

 
- 3 -

--------------------------------------------------------------------------------

 

Early Separation from Service Specified Time of Distribution
 
“Early Separation from Service Specified Time of Distribution” means a time of
distribution and payment of the Participant’s Plan Benefit which is the date of
his/her Early Separation from Service.
 
Election
 
“Election” means the election of a Participant or the Corporation for payment
and distribution of Deferred Compensation to the Participant for services
performed for a Plan Year.
 
Eligible Employee
 
“Eligible Employee” means a highly compensated or management employee of the
Corporation who is designated by the Committee, by individual name, or group or
description, in accordance with Section 3.1, as eligible to participate in the
Plan.
 
Employee
 
“Employee” means an employee of the Corporation or a Subsidiary.
 
Employer
 
“Employer” means, with respect to a Participant, the Corporation or the
Subsidiary which pays such Participant’s Compensation.
 
ERISA
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
Exchange Act
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
Fiscal Year
 
“Fiscal Year” means the fiscal year of the Corporation commencing January 1 and
ending the following December 31.
 
Fixed Schedule
 
“Fixed Schedule” means the distribution or payment of Deferred Compensation
deferred under the Plan in a fixed schedule of distributions or payments that
are determined and fixed at the time the deferral of such compensation is first
elected by the Participant or Corporation under the Plan.
 


 

 
- 4 -

--------------------------------------------------------------------------------

 

Incentive Plan
 
“Incentive Plan” means the Annual Officer Incentive Plan or Annual Employee
Incentive Plan of the Corporation, as applicable to a Participant under the
terms and provisions thereof.
 
Investment Return
 
“Investment Return” means the rate of investment return to be credited to a
Participant’s Account pursuant to Section 6.2, which rate shall be determined in
accordance with Section 6.3 and Exhibit “C” attached hereto; provided, that no
Investment Return shall be credited with respect to the Retirement Plan Excess
Amount.
 
Just Cause
 
“Just Cause” shall mean the Employee’s conviction in a court of law of a felony,
or any crime or offense in a court of law of a felony, or any crime or offense
involving misuse or misappropriation of money or property; the Employee’s
violation of any covenant, agreement or obligation not to disclose confidential
information regarding the business of the Corporation (or a division or
Subsidiary); any violation by the Employee of any covenant not to compete with
the Corporation (or a division or Subsidiary); any act of dishonesty by the
Employee which adversely affects the business of the Corporation (or a division
or Subsidiary); any willful or intentional act of the Employee which adversely
affects the business of, or reflects unfavorably on the reputation of the
Corporation (or a division or Subsidiary); the Employee’s use of alcohol or
drugs which interferes with the Employee’s performance of duties as an employee
of the Corporation (or a division or Subsidiary); or the Employee’s failure or
refusal to perform the specific directives of the Corporation’s Board, or its
officers which directives are consistent with the scope and nature of the
Employee’s duties and responsibilities with the existence and occurrence of all
of such causes to be determined by the Corporation in its sole discretion;
provided, that nothing contained in the foregoing provisions of this paragraph
shall be deemed to interfere in any way with the right of the Corporation (or a
division or Subsidiary), which is hereby acknowledged, to terminate the
Employee’s employment at any time without cause.
 
Long-Term Deferral
 
“Long-Term Deferral” means a deferral Election that is not a Short-Term Deferral
and under which distribution and payment of the Deferred Compensation and the
Plan Benefit shall be distributed and paid at a Specified Time that shall be the
Normal Specified Time of Distribution of the Participant. If a Subsequent
Election is made, the Plan Benefit deferred by a Long-Term Deferral in the
Election shall then be distributed and paid at the Subsequent Election Specified
Time of Distribution elected in the Subsequent Election.
 
Lump Sum Merit Award
 
“Lump Sum Merit Award” means a Lump Sum Merit Award granted and paid to a
Participant pursuant to the merit compensation program of the Corporation and
its Subsidiaries.
 

 
- 5 -

--------------------------------------------------------------------------------

 

Normal Specified Time of Distribution
 
"Normal Specified Time of Distribution" means a specified time that must be
expressly designated as the Specified Time of Distribution of the compensation
deferred by a Participant in and for each Long-Term Deferral Election, which
Normal Specified Time of Distribution shall be the first date on which the
Participant has (i) attained the age of fifty (50) years, (ii) completed five
(5) years of service with the Corporation, and (iii) had a Separation from
Service.
 
Participant
 
“Participant” means any Eligible Employee who elects to participate by filing a
Participation Agreement as provided in Section 3.2.
 
Participation Agreement
 
“Participation Agreement” means the agreement filed by a Participant, in the
form prescribed by the Committee, pursuant to Section 3.2.
 
Person
 
“Person” means an individual, a trust, estate, partnership, limited liability
company, association, corporation or other entity.
 
Performance-Based Compensation
 
“Performance-Based Compensation” means compensation, including Bonus (as
hereinabove defined), that is conditioned upon or subject to meeting certain
requirements similar to those under Code Section 162(m), as more particularly
provided for in Treasury Regulations issued under Code Section 409A.
 
Plan
 
“Plan” means this ONEOK, Inc. 2005 Nonqualified Deferred Compensation Plan, as
amended from time to time.
 
Plan Benefit
 
“Plan Benefit” means the deferred benefit payable to a Participant or a
Participant’s Beneficiary pursuant to Article VII and otherwise under the Plan.
 
Plan Year
 
“Plan Year” means a twelve-month period commencing January 1 and ending the
following December 31.
 
Profit Sharing Plan
 
“Profit Sharing Plan” means the Profit Sharing Plan of the Corporation.
 

 
- 6 -

--------------------------------------------------------------------------------

 

Profit Sharing Plan Excess Amount
 
“Profit Sharing Plan Excess Amount” means an amount equal to the Participant’s
Compensation for the Plan Year that is used for calculating Company
Contributions to the Profit Sharing Plan multiplied by the applicable percentage
for determining the Company Contributions under the Profit Sharing Plan for the
Plan Year, minus the amount of Profit Sharing Plan Company Contributions that
are allocated to the Participant’s  Account for that Plan Year; it being
intended that a Participant shall have credited with a Profit Sharing Plan
Excess Amount that is equivalent to the amount of Company Contributions which
could not be allocated to the Participant’s Account for the Plan Year by reason
of all limitations on compensation and Company Contributions applicable to
Profit Sharing Plan Company Contributions under the Code and Treasury
regulations under the Code, including (i) the limitation on annual compensation
of an Employee that may be taken into account under Code section 401(a)(17),
(ii) the limitation on contributions and other additions under Code section
415(c), and (iii) the exclusion of the amount that a Participant has elected to
defer out of his or her Base Salary or Bonus under this Plan from “compensation”
as defined in the Profit Sharing Plan and/or used for calculation of Profit
Sharing Plan contributions and allocations, which amount is to be credited to a
Participant’s Account under Section 5.4 of the Plan.
 
Qualified Employer Plan Excess Amounts
 
"Qualified Employer Plan Excess Amounts" means amounts deferred by or for a
Participant with respect to participation and/or benefits provided under a
qualified defined contribution plan or defined benefit plan established and
maintained by the Employer, as more particularly provided for under Article V
and otherwise in this Plan.
 
Retirement Plan
 
“Retirement Plan” means the Retirement Plan for Employees of ONEOK, Inc. and
Subsidiaries.
 
Retirement Plan Covered Compensation Excess Account
 
“Retirement Plan Covered Compensation Excess Account” means the account
maintained on the books of the Employer for the purpose of accounting for the
Retirement Plan Covered Compensation Excess Amount and for the amount of
investment return credited thereto for each Participant pursuant to Article VI
of the Plan.
 
Retirement Plan Covered Compensation Excess Amount
 
“Retirement Plan Covered Compensation Excess Amount” means an amount for a
Participant who is a participant in the Retirement Plan, and not a participant
in the ONEOK, Inc. 2005 Supplemental Executive Retirement Plan nor a participant
in the Profit Sharing Plan, that is equal to the Participant’s Compensation for
the Plan Year less the limitations on compensation and contributions by the
Corporation under the Code and Treasury regulations under the Code, including
(i) the limitation on annual compensation of an Employee that may be taken into
account under Code section 401(a)(17), and (ii) the limitation on contributions
and other additions under Code section 415(c) multiplied by the applicable
percentage for determining the Company Contributions under the Profit Sharing
Plan for the Plan Year, which amount is to be
 

 
- 7 -

--------------------------------------------------------------------------------

 

credited to be allocated to, or recorded in and accounted for in the Account of
a Participant under Section 5.5 of the Plan.
 
Retirement Plan Excess Amount
 
“Retirement Plan Excess Amount” means the additional amount payable to a
Participant with respect to the Retirement Plan pursuant to Section 7.13.
 
Separation from Service
 
“Separation from Service” means the termination of a Participant’s employment
with the Corporation other than by reason of the Participant’s Disability or
death.
 
Shares
 
“Shares” means the common stock, par value $0.01 per share, of the Corporation
and any other securities into which such shares are changed or for which such
shares are exchanged.
 
Short-Term Deferral
 
“Short-Term Deferral” means a deferral elected by a Participant under which
payment of the Plan Benefit shall be deferred to commence at a Specified Time of
Distribution irrespective of the Participant’s Separation from Service that is
specified by the Participant in his or her Election, that shall be not less than
five (5) years after the Participant’s Election thereof; provided, that the
Committee, may, in its sole discretion, determine and direct that a shorter
period, of not less than one (1) year, be applied to any Short-Term Deferral. If
a Subsequent Election is made, the Plan Benefit deferred by a Short-Term
Deferral in the Election shall then be distributed and paid at the Subsequent
Election Specified Time of Distribution elected in the Subsequent Election.
 
Specified Employee
 
"Specified Employee" means an Employee who, as of the date of the Employee's
separation from service, is a key employee of a Corporation if any stock of the
Corporation is then publicly traded on an established securities market or
otherwise; and for purposes of this definition, an Employee is a key employee if
the Employee meets the requirements of Code Section 416(i)(1)(A)(i), (ii), or
(iii) (applied in accordance with the regulations thereunder and disregarding
section 416(i)(5)) at any time during the 12-month period ending on a Specified
Employee Identification Date. If an Employee is a key employee as of a Specified
Employee Identification Date, the Employee shall be treated as a key employee
for purposes of the Plan for the entire 12-month period beginning on the
Specified Employee Effective Date. For purposes of identifying a Specified
Employee by applying the requirements of section 416(i)(1)(A)(i), (ii), and
(iii), the definition of compensation under §1.415(c)-2(a) shall be used,
applied as if the Corporation were not using any safe harbor provided in
§1.415(c)-2(d), were not using any of the elective special timing rules provided
in §1.415(c)-2(e), and were not using any of the elective special rules provided
in §1.415(c)-2(g).
 

 
- 8 -

--------------------------------------------------------------------------------

 

Specified Employee Effective Date
 
"Specified Employee Effective Date" is the first day of the fourth month
following the Specified Employee Identification Date.
 
Specified Employee Identification Date
 
"Specified Employee Identification Date" means December 31.
 
Specified Time
 
“Specified Time” means a date or dates that are not discretionary and
objectively determinable at the time an amount of compensation is deferred and
at which objectively determinable deferred amounts are to be payable.
 
Specified Time of Distribution
 
“Specified Time of Distribution” means a Specified Time at which compensation
deferred by a Participant’s Election pursuant to the Plan is required to be
distributed or paid and which is specified in writing by the Participant in and
at the time the deferral of such compensation is elected by the Election of a
Participant.
 
Subsequent Election
 
“Subsequent Election” means an election made by a Participant with respect to
the time of distribution or payment of deferred compensation and Plan Benefit
under the Plan that is made at any time after Election that is made by the
Participant and/or Corporation with respect to such deferred compensation.
 
Subsequent Election Specified Date
 
"Subsequent Election Specified Date" shall mean a specified fixed date in a
calendar year that must be specified in writing by the Participant in a
Subsequent Election that is not less than five (5) years from the date payment
would otherwise have been made to the Participant under the Plan if such
Subsequent Election was not made by the Participant. The written specification
of the Subsequent Election Specified Date shall in all cases specify and fix a
Specified Time that is not less than five (5) years from the date payment would
otherwise have been made to the Participant, it being contemplated and intended
that such written specification shall, without limitation, in the case of a
Long-Term Deferral (i) meet the requirement in the case of a Participant who has
not attained the age of fifty (50) years that the specified Subsequent Election
Specified Date be on or after the date the Participant would attain the age of
fifty-five (55) years, and (ii) meet the requirement in the case of a
Participant who has attained the age of fifty (50) years, that the specified
Subsequent Election Specified Date be not less than five (5) years from the date
next following the date of the Subsequent Election; and in the case of a
Short-Term Deferral meet the requirement that the Subsequent Election Specified
Date is not less than five (5) years after the date payment would otherwise have
been made to the Participant.
 

 
- 9 -

--------------------------------------------------------------------------------

 

Subsequent Election Specified Time of Distribution
 
"Subsequent Election Specified Time of Distribution" means:
 
(a) in the case of a Long-Term Deferral, a Specified Time of Distribution that
shall be the first date on or after the Subsequent Election Specified Date for
the Long-Term Deferral on which the Participant has (i) attained the age of
fifty (50) years, (ii) completed five (5) years of service with the Corporation,
and (iii) had a Separation from Service, and
 
(b) in the case of a Short-Term Deferral, a Specified Time of Distribution that
shall be the Subsequent Election Specified Date for the Short-Term Deferral.
 
Subsidiary
 
“Subsidiary” means any corporation of which the Corporation owns, directly or
indirectly, at least a majority of the shares of stock having voting power in
the election of directors of such corporation.
 
Supplemental Credit Amount
 
“Supplemental Credit Amount” means a supplemental amount that may be deferred at
the election and direction of the Committee under Section 4.3(b).
 
Taxable Year
 
“Taxable Year” shall mean the Plan Year commencing January 1 and ending the
following December 31.
 
Thrift Plan
 
“Thrift Plan” means the Thrift Plan for Employees of ONEOK, Inc. and
Subsidiaries.
 
Thrift Plan Excess Employee Amount
 
"Thrift Plan Excess Employee Amount" means an amount equal to the amounts that
would have been allocated to the Participant's Account under the Thrift Plan for
the Plan Year by reason of the Participant's elections under the Thrift Plan,
minus the amount that was allocated to the Participant's account under the
Thrift Plan for that Plan Year it being intended that a Participant shall have
credited to the Participant’s Account the amount of contributions which could
not be allocated to the Participant’s Thrift Plan account for the Plan Year by
reason of and after application of the limitations on compensation and
contributions or annual additions and otherwise applicable to the Thrift Plan
under the Code and Treasury regulations, including (i) Code section 401(a)(17),
(ii) Code section 415(c), (iii) the exclusion of the amount the Participant
elected to defer out of his or her Compensation under this Plan from
“compensation” as defined and/or used for calculation of Thrift Plan
contributions or allocations, and other limitations on Thrift Plan employee
elective contributions under the Code.
 

 
- 10 -

--------------------------------------------------------------------------------

 

Thrift Plan Excess Matching Amount
 
“Thrift Plan Excess Matching Amount” means an amount equal to the Participant’s
Thrift Plan Matching Contribution Percentage under the Thrift Plan for the Plan
Year multiplied by the Participant’s compensation as defined in the Thrift Plan
and/or used for calculation of Thrift Plan contributions and allocations in that
Plan Year, minus the amount of Thrift Plan matching contributions made by the
Corporation that are allocated to the Participant’s Thrift Plan account for that
Plan Year; it being intended that a Participant shall have credited to the
Participant’s Account the amount of matching contributions which could not be
allocated to the Participant’s Thrift Plan account for the Plan Year by reason
of and after application of the limitations on compensation and contributions or
annual additions and otherwise applicable to the Thrift Plan under the Code and
Treasury regulations, including (i) Code section 401(a)(17), (ii) Code section
415(c), (iii) the exclusion of the amount the Participant elected to defer out
of his or her Compensation under this Plan from “compensation” as defined and/or
used for calculation of Thrift Plan contributions or allocations, and other
limitations on Thrift Plan matching contributions under the Code.
 
Thrift Plan Matching Contribution Percentage
 
“Thrift Plan Matching Contribution Percentage” means the matching contribution
percentage in effect for a specific Plan Year under the Thrift Plan.
 
Trust
 
“Trust” means a trust created and established pursuant to Section 11.2 of the
Plan, or otherwise by the Corporation with respect to the Plan.
 
Unforeseeable Emergency
 
“Unforeseeable Emergency” means a severe financial hardship to the Participant
resulting from illness or accident of the Participant, the Participant’s spouse,
or a dependent (as defined in Code Section 152(a)) of the Participant, loss of
the Participant’s property due to casualty, or other similar extraordinary
circumstances arising as a result of events beyond the control of the
Participant, including such events and circumstances as are described and
considered to be an unforeseeable emergency under Code section 409A and the
regulations thereunder. It is intended and directed with respect to any such
unforeseeable emergency that any amounts distributed under the Plan by reason
thereof shall not exceed the amounts necessary to satisfy such emergency plus
amounts necessary to pay taxes reasonably anticipated as a result of the
distribution, after taking into account the extent to which such hardship is or
may be relieved through reimbursement or compensation by insurance or otherwise
or by liquidation of the Participant’s assets (to the extent the liquidation of
such assets would not itself cause severe financial hardship).
 

 
- 11 -

--------------------------------------------------------------------------------

 

ARTICLE III
ELIGIBILITY AND PARTICIPATION


3.1
Eligibility

 
Eligibility to participate in the Plan shall be granted to those Eligible
Employees who are designated by the Committee. Subject to Section 3.4, below
(providing for exclusion of Employees not qualifying under certain definitional
terms of federal law), the Committee shall adopt a complete written list and/or
designation of the Eligible Employees, by individual name or by reference to an
identifiable group of persons or by descriptions of the components of
compensation of an individual which would qualify the individuals who are
eligible to participate, and all of whom shall be a select group of management
or highly compensated employees. The written list and/or designation of Eligible
Employees by the Committee, from time to time, shall be adopted and maintained
in the records of the Committee and Corporation.
 
3.2           Participation
 
Participation in the Plan shall be limited to Eligible Employees who make an
Election to participate in the Plan by timely filing a Participation Agreement
with the Committee. An Eligible Employee shall commence participation in the
Plan upon the first day of the Plan Year or Fiscal Year as the case may be,
designated in his or her Participation Agreement filed with the Committee prior
to the beginning of such Plan Year.
 
The Committee may in its sole discretion, allow in the case of the first Plan
Year in which an individual becomes an Eligible Employee to make an initial
Election to participate in the Plan and elect a deferral with respect to
Compensation or other amounts that become payable under the Plan for services to
be performed after the Election; provided, that any Election by such an Eligible
Employee shall be made within thirty (30) days after the date he/she becomes
eligible to participate in the Plan.
 
3.3           Elections to Participate Irrevocable
 
A Participant may not change a previously elected percentage of compensation
deferred by an Election, or terminate his or her Election to participate in the
Plan and defer compensation for a Plan Year. Except as may otherwise be
determined and approved by the Committee pursuant to the Plan, a Participant’s
Election to defer compensation shall only be effective as of the beginning of
the next Plan Year following receipt of the Participant’s Election by the
Corporation. Determinations on all Elections and of any effective dates other
than as specified above, shall be made by the Committee in accordance with its
prevailing administrative procedures.
 
3.4           Exclusion from Eligibility
 
Notwithstanding any other provisions of this Plan to the contrary, if the
Committee determines that any Participant may not qualify as a “management or
highly compensated employee” within the meaning of ERISA, or regulations
thereunder, the Committee may determine, in its sole discretion, that such
Participant shall cease to be eligible to participate in this Plan.
 

 
- 12 -

--------------------------------------------------------------------------------

 

ARTICLE IV
DEFERRAL OF COMPENSATION AND EXCESS AMOUNTS


4.1           Amount and Time of Election to Defer
 
(a)  
Time of Election. A Participant’s Election to defer compensation for services
performed during a Plan Year shall be made not later than the close of the
preceding Plan Year, or such other time as provided in Treasury Regulations
published under Code Section 409A; provided that in the case of the first Plan
Year in which a Participant becomes eligible to participate in the Plan, such
Election may be made with respect to services to be performed subsequent to the
Election within thirty (30) days after the Participant becomes eligible to
participate in the Plan. A Participant’s Election to defer that part of
Compensation which constitutes Bonus that constitutes Performance-Based
Compensation based on services over a period of at least twelve (12) months in
and for a Plan Year shall be made no later than six (6) months before the end of
that Plan Year.

 
(b)  
Participant Election Amounts. With respect to each Plan Year, a Participant may
voluntarily elect the deferral of compensation by making an Election for
deferral of or within the percentages stated below, and subject to the terms
described in Exhibit B attached hereto; provided, that each Participant who
makes an Election for a Plan Year may elect a deferral that is within or
consists of one (1) or more of the following allowable percentages (in one
percent (1%) increments) and types of compensation and amounts for that Plan
Year, as applicable:

 
(1)  
deferral of at least two percent (2%) and not more than ninety percent (90%) of
the Participant’s Base Salary for the Plan Year;

 
(2)  
deferral of at least ten percent (10%) and not more than ninety percent (90%) of
the Participant’s Bonus for the Plan Year;

 
deferral of one hundred percent (100%) of each Qualified Employer Plan Excess
Amount (except the Retirement Plan Excess Amount) to be accrued or deferred by
or for the Participant for the Plan Year;
 
(c)  
Corporation Election Amounts. The Supplemental Credit Amount and Retirement Plan
Excess Amount shall be deferred as elected and designated by the Corporation as
provided for in Sections 4.3(b) and 7.13, respectively, below.

 
(d)  
Election Choices and Effect. The deferral and crediting of Compensation, a
Qualified Employer Plan Excess Amount and/or Supplemental Credit Amount to the
Account of a Participant shall be made in respect of an Election of a
Participant or the Corporation for a Plan Year as follows:

 
(1)  
A Participant may elect to defer Base Salary or Bonus for services performed
during a Plan Year.

 

 
- 13 -

--------------------------------------------------------------------------------

 

(2)  
A Participant who does not elect to defer Base Salary or Bonus for services
performed during a Plan Year may nevertheless elect to defer a Qualified
Employer Plan Excess Amount, (except the Retirement Plan Excess Amount), which
shall be deferred and credited to the extent applicable and as provided for and
in accordance with Article V, below, for the Plan Year.

 
(3)  
Notwithstanding any other provisions herein, a Participant shall be required to
elect to defer and have credited all Qualified Employer Plan Excess Amounts
(except the Retirement Plan Excess Amount)  to which he or she is or becomes
entitled to for a Plan Year, and shall not be allowed to defer only one or
several of the Qualified Employer Plan Excess Amounts and not others for a Plan
Year.

 
(e)  
Except as otherwise expressly provided in the Plan in the case of mid-year
Elections for new Participants, an Election to defer Base Salary, Bonus,
Qualified Employer Plan Excess Amounts or Supplemental Credit Amounts shall
apply only to the next Plan Year following such Election. Except as otherwise
directed by the Committee, Participants in the Plan shall make separate and new
Elections  for each Plan Year.

 
4.2           Deferral Periods; Payment
 
(a)  
Participant Elections of Specified Time of Distribution. Every Election made by
a Participant shall include a specific election of the Participant of deferral
of compensation (i) to be paid or distributed at a Specified Time or pursuant to
a Fixed Schedule, and (ii) in a specific form of payment stated in the Election.

 
(b)  
Deferral of Base Salary or Bonus. Subject to the requirements of Section 4.2(d),
below, a Participant shall be allowed to defer Base Salary or Bonus under the
Plan by electing either a Long-Term Deferral or a Short-Term Deferral. The
Participant shall elect and designate his or her deferral period as either a
Long-Term Deferral or a Short-Term Deferral in the Election and Participation
Agreement filed by the Participant with the Committee for a Plan Year.

 
(c)  
Qualified Employer Plan Excess Amounts, Supplemental Credit Amounts; Only
Long-Term Deferral. For compensation of Participants in Plan Years beginning on
or after January 1, 2009, subject to the requirements of Section 4.4, below,
every Election to defer and credit with a Qualified Employer Plan Excess Amount
and/or a Supplemental Credit Amount shall be a Long-Term Deferral.

 
(d)  
Early Separation from Service. Notwithstanding the foregoing or any Specified
Time or form of payment elected by a Participant in his/her Election or
otherwise elected and specified by the Corporation pursuant to Plan, or in any
allowed Subsequent Election, in the event the Participant has an Early
Separation from Service the Participant’s Plan Benefit shall be paid and
distributed to the Participant in a single lump sum payment at the Participant’s
Early Separation

 

 
- 14 -

--------------------------------------------------------------------------------

 
 
 
from Service Distribution Date, except for Short-Term Deferral installment
payments that have already commenced, as described and provided fro in Section
7.7 of the Plan. The time and form of payment in event of an Early Separation
from Service is determined and specified by the Corporation under the Plan, and
a Participant may change or modify such time and form of payment, and may not
elect otherwise by his/her Election or any Subsequent Election.

 
(e)  
The Investment Return and/or any other actual, notional or deemed earnings
credited to a Participant's Account pursuant to this Plan with respect to any
Deferred Compensation by an Election of a Participant or the Corporation shall
be paid at the same time and in the same form of payment as the Participant has
elected in his/her Election for such Deferred Compensation , and no separate
election or time or form of payment shall be allowed or occur with respect to
the Investment Return or other earnings credited.

 
4.3           Committee Authority; Deferral of Compensation
 
(a)  
General. Subject to the requirements of Section 4.4, below, the Committee may,
in its sole discretion, determine and direct that the amount of deferral and
period of deferral which may be elected for Deferred Compensation, for any
particular Plan Year or other period of service, be limited to an amount or
amounts, and for a period or periods other than that which is otherwise
generally provided herein.

 
(b)  
Supplemental Credit Amount. The Committee may elect to have a
Supplemental  Credit Amount credited to the Account of a Participant with
respect to a Plan Year. A Supplemental Credit Amount shall be established and
deferred by irrevocable designation of the time and form of payment by the
Corporation, by the written action and election of the Committee or its
designee, which shall be made no later than the later of the time the
Participant becomes entitled to the amount thereof by such designation, or if
later, the time the Participant would be required to make an election if the
Participant were provided such election. The Corporation by this Plan designates
that each such Supplemental Credit Amount designated by it in a Plan Year shall
be deferred for the same period, and be payable at the same Specified Time and
in the same form of payment as the Long-Term Deferrals of and for a Participant
for that Plan Year. A Participant shall have no right or opportunity to make any
election with respect to the amount, deferral and the time and form of payment
of a Supplemental Credit Amount.

 
4.4           General Requirements for All Elections
 
Notwithstanding anything to the contrary expressed or, implied herein, the
following requirements stated in this Section 4.4 shall apply to the Plan and to
all Elections by Participants under the Plan.
 
(a)  
Time of Election. The deferral of compensation for services performed by a
Participant may be deferred by Election only if the Election to defer

 

 
- 15 -

--------------------------------------------------------------------------------

 
 
compensation payable with respect to services performed by the Participant in
the immediately following year is made and becomes irrevocable not later than
the close of the Plan Year (December 31), or such other time as is provided for
in Treasury Regulations issued under Code Section 409A. Each Election to defer
compensation shall be made not later than the close of the Participant’s taxable
year preceding the service year. Provided, that in the case of the first year in
which a Participant is eligible to participate in the Plan, such Election may be
made with respect to services to be performed subsequent to the Election within
thirty (30) days after the date the Participant becomes eligible to the
participate in the Plan. Provided, further, in the case of any Performance-Based
Compensation based on services performed over a period of at least twelve (12)
months, such Election may be made on or before the date that is six (6) months
before the end of the performance period, provided that the Participant performs
services continuously from the later of the beginning of the performance period
or the date the performance criteria are established through the date an
Election is made and provided the criteria are established through the date an
Election is made, and in no event may such an Election to defer
Performance-Based Compensation be made after such Performance-Based Compensation
has become readily ascertainable.

 
(b)  
Time and Form of Payment. Every Election to defer compensation shall include an
election as to the Specified Time and form of payment and distribution of the
compensation deferred.

 
4.5           Subsequent Elections
 
(a)  
General. Any Subsequent Election that is made under the Plan to elect a delay in
a payment or a change in the form of payment of compensation deferred by an
Election under the Plan, shall not take effect until at least twelve (12) months
after the date on which it is made. In the case of a Subsequent Election related
to a payment to be made upon Separation from Service of a Participant, at a
Specified Time or pursuant to a Fixed Schedule, or upon a Change in Ownership or
Control, the first payment with respect to which Subsequent Election is made
shall be deferred for a period of not less than five (5) years from the date
such payment would otherwise have been made; and any such Subsequent Election
related to a payment at a Specified Time or pursuant to a Fixed Schedule may not
be made less than twelve (12) months prior to the date of the first scheduled
payment to which it relates.

 
(b)  
No Subsequent Election shall be allowed to be made under the Plan that does not
comply with the provisions of section 409A of the Code and Treasury Regulations.
A Subsequent Election may be made and effective under the Plan with respect to
the payment of deferred compensation only if the following conditions are met:

 
(1)  
Such Subsequent Election shall not take effect until at least twelve (12) months
after the date on which it is made;

 

 
- 16 -

--------------------------------------------------------------------------------

 

(2)  
Except in the case of an election permitted under Section 409A and the Treasury
Regulations §1.409A-3(a)(2) (payment on account of disability), § 1.409A-3(a)(3)
(payment on account of death), or §1.409A-3(a)(6) (payment on account of the
occurrence of an unforeseeable emergency), the payment with respect to which
such Subsequent Election shall be deferred for a period of five (5) years from
the date such payment would otherwise have been paid (or in the case of a life
annuity or installment payments treated as a single payment, five (5) years from
the date the first amount was scheduled to be paid); and

 
(3)  
Any Subsequent Election related to a payment described in Treasury Regulations
§1.409A-3(a)(4) (payment at a specified time or pursuant to a fixed schedule)
shall be made not less than twelve (12) months before the date the payment is
scheduled to be paid (or in the case of a life annuity or installment payments
treated as a single payment, twelve (12) months before the date the first amount
was scheduled to be paid).

 
(c)  
A Participant by or for whom an Election to defer compensation has been made
under the Plan may make a Subsequent Election to change the time of payment of
such deferred compensation by written instrument filed with the Committee in
such form as it may prescribe at least twelve months (12) prior to the date of
the first scheduled payment to which it relates.

 
(d)  
A Participant who has not made any prior Subsequent Election to change the
Normal Specified Time of Distribution of deferred compensation under the Plan
provided for in the Election shall be allowed to make a Subsequent Election
applicable to such Normal Specified Time of Distribution in accordance with this
Section 4.5 and the other provisions of the Plan.

 
(e)  
A Participant who has made a prior Subsequent Election of a Subsequent Election
Specified Time of Distribution of Deferred Compensation under the Plan shall be
allowed to make another Subsequent Election applicable to such Subsequent
Election Specified Time of Distribution in accordance with this Section 4.5 and
other provisions of the Plan.

 
(f)  
A Participant shall not be authorized to make changes between Long-Term and
Short-Term Deferrals elected or provided for in an Election by making a
Subsequent Election.

 
(g)  
The Committee shall be authorized to administer, construe and interpret the
foregoing provisions and the Plan with respect to all Subsequent Elections to
assure compliance with the intent thereof and the requirements of the Plan and
of section 409A of the Code and Treasury Regulations.

 
(h)  
Notwithstanding the foregoing provisions, the Committee, in its sole discretion,
shall be authorized to determine, from time to time and/or in the particular
case

 

 
- 17 -

--------------------------------------------------------------------------------

 

of any one or more Participants, that a Subsequent Election not be allowed to be
made to change the time of payment of deferred compensation under the Plan.
 
4.6           Crediting Deferred Base Salary and Bonus
 
The amount of Base Salary that a Participant elects to defer pursuant to an
Election of the Participant under the Plan shall be credited by the Employer to
the Participant’s Account monthly, provided that the Employer shall reduce the
deferral amount credited by the amount of taxes, including taxes imposed by the
Federal Insurance Contribution Act (FICA) or other amounts, if any, required to
be withheld by the Employer from a Participant’s Compensation pursuant to any
state, federal or local law. The amount of Bonus that a Participant elects to
defer pursuant to an Election of the Participant under the Plan shall be
credited by the Employer to the Participant’s  Account at the time the Bonus
would otherwise be paid or payable to the Participant under the Incentive Plan
pursuant to which such Bonus is paid or payable.
 
4.7           Crediting of Plan Excess Amounts
 
The amount of any Qualified Employer Plan Excess Amount or  Supplemental Credit
Amount  that a Participant or the Corporation elects to defer pursuant to an
Election of the Participant or the Corporation shall be credited in accordance
with Article V, below. Such amounts shall be credited on or before the last day
of the Plan Year for which they are deferred by the Participant or Corporation
Election.
 
ARTICLE V
PLAN EXCESS AMOUNT


5.1           General
 
(a)  
Qualified Employer Plan Excess Amounts. There shall be deferred and credited to
the Account of a Participant the Qualified Employer Plan Excess Amounts (except
the Retirement Plan Excess Amount) that apply to such Participant for the Plan
Year by reason or and based upon his/her participation during the Plan Year in
one or more qualified defined contribution plans or defined benefit plans of the
Corporation, as more particularly described and provided for in this Article V,
including the Thrift Plan, Profit Sharing Plan and Retirement Plan. A
Participant shall be entitled to defer and have credited to his/her Account such
Qualified Employer Plan Excess Amounts (except the Retirement Plan Excess
Amount) to the extent he/she is a participant in the qualified plan of the
Corporation and his/her participation in, and benefits under such qualified plan
come under and are affected in the manner described herein below.

 
(b)  
Supplemental Credit Amount. There shall be deferred and credited to the Account
of a Participant Supplemental Credit Amounts that apply to such Participant for
the Plan Year by reason or and based upon his/her entitlement thereto during the
Plan Year as specified in the written authorization and direction of the
deferral and credit thereof by the Corporation. A Participant shall be entitled
to defer and have credited to his/her Account such Supplemental Credit Amounts
to the extent provided for in such authorization.

 

 
- 18 -

--------------------------------------------------------------------------------

 



 
5.2           Thrift Plan Excess Employee Amount
 
a. The Employer shall provide and credit a Thrift Plan Excess Employee Amount
elected under this Plan for each Participant making an Election thereof and
eligible to make and be allocated contributions under the Thrift Plan; except
that the Committee may, in its discretion, prior to any Plan Year, make a
determination not to provide for the election and crediting of Thrift Plan
Excess Employee Amounts for that Plan Year.
 
b. The Thrift Plan Excess Employee Amount under the Plan for each Participant
under this Section 5.2 shall be credited by the Employer as soon as practicable
after the time the related contributions and allocations are made under the
Thrift Plan, and no later than ninety (90) days after the end of the Plan Year
that includes the time that the related contributions and allocations are made
under the Thrift Plan.
 
5.3           Thrift Plan Excess Matching Amount
 
a. The Employer shall provide and credit a Thrift Plan Excess Matching Amount
elected under this Plan with respect to each Participant making an Election
thereof and eligible to be allocated matching contributions under the Thrift
Plan; except that the Committee may, in its discretion, prior to any Plan Year,
make a determination not to provide for the crediting of Thrift Plan Excess
Matching Amounts for that Plan Year.
 
b. The Thrift Plan Excess Matching Amount under the Plan for each Participant
under this Section 5.3, above, shall be credited by the Employer as soon as
practicable after the time the related matching contributions are made under the
Thrift Plan, and no later than ninety (90) days after the end of the Plan Year
that includes the time that the related matching contributions are made under
the Thrift Plan.
 
5.4           Profit Sharing Plan Excess Amount
 
a. The Employer shall provide and credit a Profit Sharing Plan Excess Amount
under this Plan with respect to each Participant making an Election thereof and
eligible to be allocated contributions under the Profit Sharing Plan; except
that the Committee may, prior to any Plan Year, make a determination not to
provide for the crediting of Profit Sharing Plan Excess Amounts for that Plan
Year.
 
b. The Profit Sharing Plan Excess Amount under the Plan for each Participant
under this Section 5.4, shall be credited by the Employer as soon as practicable
after the time the related contributions and allocations are made under the
Profit Sharing Plan, and no later than ninety (90) days after the end of the
Plan Year that includes the time that the related contributions and allocations
are made under the Profit Sharing Plan.
 
5.5           Retirement Plan Covered Compensation Excess Amount
 
a. The Employer shall provide and credit a Retirement Plan Covered Compensation
Excess Amount elected and deferred under this Plan for each Participant making
an Election thereof and
 

 
- 19 -

--------------------------------------------------------------------------------

 

eligible to participate in the Retirement Plan, and not participating in the
ONEOK, Inc. 2005 Supplemental Executive Retirement Plan; except that the
Committee may, in its discretion, prior to any Plan Year, make a determination
not to provide for the election and crediting of Retirement Plan Covered
Compensation Excess Amounts for that Plan Year.
 
b. The Retirement Plan Covered Compensation Excess Amount under the Plan for a
Participant under this Section 5.5 shall be credited by the Employer as soon as
practicable after the time the related accruals and contributions are made under
the Profit Sharing Plan, and no later than ninety (90) days after the end of the
Plan Year that includes the time that the related contributions and allocations
are made under the Profit Sharing Plan.
 
5.6           Supplemental Credit Amount
 
a. The Employer shall provide and credit a Supplemental Credit Amount if elected
and deferred by the Corporation under this Plan for each Participant; except
that the Committee may, in its discretion, prior to any Plan Year, make a
determination not to provide for the election and crediting of Supplemental
Credit Amounts for that Plan Year.
 
b. The Supplemental Credit Amount under the Plan for a Participant under
this Section 5.6shall be credited by the Employer as soon as practicable after
the beginning of the Plan Year for which an election is made, and no later than
ninety (90) days after the end of the Plan Year.
 
5.7           Required Elections to Defer Excess Amounts
 
The deferral, allowance, provision of and crediting of a Qualified Employer Plan
Excess Amount shall be made and administered under this Plan if and to the
extent elected by a Participant in such Participant’s Election made pursuant to
and in accordance with the terms and provisions of Article IV. Provided, that
Retirement Plan Excess Amounts deferred under this Plan are separately provided
for and made payable under the Plan pursuant to and in accordance with Section
7.13 of the Plan; and Supplemental Credit Amounts are elected and made payable
as determined by the Committee in accordance with Section 4.3(b) of the Plan.
 
ARTICLE VI
BENEFIT ACCOUNTS
 
6.1           Determination of Account
 
As of each Determination Date, a Participant’s Account shall consist of the
balance of the Participant’s Account as of the immediately preceding
Determination Date, plus the Participant’s Deferred Compensation  credited
pursuant to Article V since the immediately preceding Determination Date, plus
investment return credited as of such Determination Date pursuant to Section
6.2, minus the aggregate amount of distributions, if any, made from such Account
since the immediately preceding Determination Date.
 
6.2           Crediting of Investment Return; Other Items to Participant
Accounts
 
The Account of each Participant shall be periodically credited and increased, or
debited and reduced, as the case may be, by the amount of investment return
specified under Section 6.3. The
 

 
- 20 -

--------------------------------------------------------------------------------

 

Account of each Participant shall also be debited and credited for any deemed
purchases or sales of, or other deemed transactions involving securities
provided for under the Plan. The Account,  shall be so credited and debited not
less frequently than monthly in the manner established and determined from time
to time by the Committee, in its sole discretion. The manner in which the
Committee determines that a Participant’s Account shall be so debited or
credited shall be described in written rules or procedures which shall be stated
from time to time by a written description thereof which shall be attached to
this Plan as Exhibit “D,” and furnished to the Participants in the Plan.
 
6.3           Investment Return; Designated Deemed Investment
 
The Investment Return shall be determined in the manner specified in Exhibit “C”
attached hereto.
 
To the extent the Investment Return specified in Exhibit “C” attached hereto,
applied to a Participant’s deferrals includes a rate that is to be determined
from deemed investment of such  Participant’s Account in investment options
specified therein, the Committee shall prescribe the manner and form in which a
Participant may designate the deemed investment of deferrals and other amounts
in his or her Account. A Participant will be allowed to change such designation
of deemed investment monthly or with such other frequency as specified by the
Committee, in its sole discretion. Provided, that notwithstanding anything to
the contrary stated or implied by the Plan, including all Exhibits thereto, the
use, reference to or consideration of any such deemed investments made by the
Committee or Plan, or designated by Participants, the Committee and the
Corporation shall not be obligated to make or cause to be made any particular
type or form of investment with respect to the funding or payment of the Plan
Benefits or Accounts of Participants under the Plan, and no Participant shall
have the right to direct or in any manner control any actual investments, if
any, made by the Employer or any other person for purposes of providing funds
for paying liabilities of the Employer for benefits or otherwise under the
Plan.  No Participant shall have any ownership or beneficial interest in any
such actual investments made by the Employer.
 
6.4           Statement of Account
 
The Committee shall provide to each Participant a statement each calendar
quarter setting forth the balance or balances of such Participant’s Account
which have attributed an Investment Return as of the end of the calendar quarter
showing all adjustments made thereto during such calendar quarter.
 
6.5           Vesting of Participant Accounts
 
Except as provided in Sections 10.1 and 10.2, below, a Participant shall be one
hundred percent (100%) vested in his or her Account,  at all times: provided
that  the vesting of a Participant’s Retirement Plan Excess Account shall be
determined in like manner as the vesting of the Participant’s accrued benefit
under the Retirement Plan.
 

 
- 21 -

--------------------------------------------------------------------------------

 

ARTICLE VII
PAYMENT OF BENEFITS
 
7.1           Requirements for Distributions and Payments
 
Notwithstanding anything to the contrary expressed or implied herein, the
following requirements stated in this Section 7.1 shall apply to the Plan, to
all Elections or Subsequent Elections made by Participants under the Plan, and
to all distributions and payments made pursuant to the Plan.
 
(a)  
Any Compensation deferred under the Plan shall not be distributed earlier than

 
(1)  
separation from Service of the Participant,

 
(2)  
the date the Participant becomes Disabled,

 
(3)  
death of the Participant,

 
(4)  
a Specified Time (or pursuant to a Fixed Schedule) specified under the Plan at
the date of deferral of such Compensation,

 
(5)  
a Change in Ownership or Control, or

 
(6)  
the occurrence of an Unforeseeable Emergency.

 
(b)  
Notwithstanding the foregoing, in the case of a Participant who is a Specified
Employee, no distribution shall be made before the date which is six (6) months
after the date of the Participant’s Separation from Service, or, if earlier, the
date of death of such Participant.

 
(c)  
No acceleration of the time or schedule of any distribution or payment under the
Plan shall be permitted or allowed, except to the extent provided in Treasury
Regulations issued under Code Section 409A.

 
(d)  
If the Plan, or the Committee acting pursuant to the Plan, permits under any
Subsequent Election by a Participant a delay in a payment or a change in the
form of payment of Compensation deferred under the Plan, such Subsequent
Election shall not take effect until at least twelve (12) months after the date
on which it is made. In the case of a Subsequent Election related to a payment
to be made upon Separation from Service of a Participant, at a Specified Time or
pursuant to a Fixed Schedule, or upon a Change in Ownership or Control, the
first payment with respect to which such Subsequent Election is made shall be
deferred for a period of not less than five (5) years from the date such payment
would otherwise have been made; and any such Subsequent Election related to a
payment at a Specified Time or pursuant to a Fixed Schedule may not be made less
than twelve (12) months prior to the date of the first scheduled payment to
which it relates.

 

 
- 22 -

--------------------------------------------------------------------------------

 

7.2           Payment of Plan Benefit; Long-Term Deferrals
 
Subject to the requirements stated in Section 7.1, above, and Section 7.7 below,
a Long-Term Deferral of Deferred Compensation shall be paid and distributed to
the Participant at the Normal Specified Time of Distribution elected by a
Participant (the Participant’s Separation from Service after attaining fifty
(50) years of age and the completion of five (5) years of service with the
Corporation). The Employer shall pay to the Participant the Plan Benefit in the
form of payment specified and elected in the Participant’s Election and
Participation Agreement pursuant to Section 7.5.
 
7.3           Payment of Plan Benefit; Short-Term Deferrals
 
Subject to the requirements stated in Section 7.1, above, and Section 7.7 below,
a Short-Term Deferral of Compensation elected by a Participant shall be paid and
distributed to a Participant at the Specified Time or pursuant to the Fixed
Schedule designated and elected by the Participant in his or her Election and
Participation Agreement. The Employer shall pay to the Participant the Plan
Benefit in the form of benefit specified and elected in the Participant’s
Election pursuant to Section 7.5; provided, that no part of a Short-Term
Deferral may be paid prior to five (5) years following the Participant’s
Election thereof.
 
7.4           Specified Employee Six (6) Month Required Delay in Distribution
and Payment
 
In the case of any Participant who is a Specified Employee as of the date of a
Separation from Service, distribution and payments of any deferred compensation
and Plan Benefit may not be made before the date that is six (6) months after
the date of Separation from Service (or, if earlier than the end of the
six-month period, the date of death of the Specified Employee). For this
purpose, a Participant who is not a Specified Employee as of the date of a
Separation from Service will not be treated as subject to this requirement even
if the Participant would have become a Specified Employee if the Participant had
continued to provide services through the next Specified Employee Effective
Date; and a Participant who is treated as a Specified Employee as of the date of
a Separation from Service will be subject to this requirement even if the
Participant would not have been treated as a Specified Employee after the next
Specified Employee Effective Date had the Specified Employee continued in
employment with the Corporation through the next Specified Employee Effective
Date. The required delay in payment is met if payments to which a Specified
Employee would otherwise be entitled during the first six (6) months following
the date of Separation from Service are accumulated and paid on the first day of
the seventh month following the date of Separation from Service, or if each
payment to which a Specified Employee is otherwise entitled upon a Separation
from Service is delayed by six (6) months. The Committee shall have and retain
discretion to choose which method will be implemented, provided that no direct
or indirect election as to the method may be provided to the Participant. For an
affected Specified Employee, a date upon which the Committee or the Corporation
designates that the payment will be made after the six-month delay is treated as
a fixed payment date for purposes of the other requirements of the Plan once the
Separation from Service has occurred.
 

 
- 23 -

--------------------------------------------------------------------------------

 

7.5           Form of Distribution and Payment
 
The Plan Benefit payable to a Participant for Deferred Compensation shall be
distributed and paid in one of the following forms, as elected by the
Participant in and at the time of his or her Election.
 
(a)  
For Participants who elect a Long-Term Deferral, the Plan Benefit shall be
distributed and paid in one of the following elected forms elected by the
Participant in such Election:

 
(1)  
In annual payments of the vested Account balance, on and after the payment
commencement date over a period of either five (5) or fifteen (15) years
(together, in the case of each annual payment, with Investment Return thereon
credited after the payment commencement date pursuant to Section 6.2), with the
amount of each such annual payment to be determined by multiplying the remaining
principal amount and undistributed income in the Participant’s Account by a
fraction, the numerator of which is one (1) and the denominator of which shall
be the number of remaining annual payments, including the payment then being
calculated; or

 
(2)  
A lump sum.

 
(b)  
For Participants who elect a Short-Term Deferral, the Plan Benefit shall be
distributed and paid in one of the following forms elected by the Participant in
such Election:

 
(1)  
Annual payments of a fixed amount which shall amortize the vested Account
balance, on and after the payment commencement date over a period of from two
(2) to four (4) years (together, in the case of each annual payments with
Investment Return thereon credited after the payment commencement date pursuant
to Section 6.2), with the amount of each such annual payment to be determined by
multiplying the remaining principal amount and undistributed income in the
Participant’s Account by a fraction, the numerator of which is one (1) and the
denominator of which shall be the number of remaining annual payments, including
the payment then being calculated; or

 
(2)  
A lump sum.

 
(c)  
For any Participant who has an Early Separation from Service, the Plan Benefit
shall be distributed in a single lump sum payment, except for Short-Term
Deferral installment payments that have already commenced, as provided for in
Section 7.7 below.

 

 
- 24 -

--------------------------------------------------------------------------------

 

7.6           Distribution and Payment for Subsequent Elections
 
Subject to the provisions of Section 7.1, above, if a Subsequent Election is
made pursuant to the Plan, the payment and distribution shall be made at the
Subsequent Election Time of Distribution that is elected and determined in and
by such Subsequent Election.
 
7.7           Distribution and Payment for Early Separation from Service
 
Subject to the requirements stated in Section 7.1, above, and notwithstanding
the foregoing provisions in Sections 7.2 and 7.3, a Long-Term Deferral and/or
Short-Term Deferral shall be paid and distributed to a Participant upon his/her
Early Separation from Service., The Employer shall pay to the Participant
his/her Plan Benefit in a single lump sum payment equal to the balance of the
Participant’s Account determined pursuant to Article VI. This lump sum payment
shall be made notwithstanding any other period or time of payment that has been
elected by the Participant. Provided, that any installment payments of a
Short-Term Deferral to the Participant that have commenced and not been
completed at such time shall continue to be paid in accordance with the existing
schedule of payments.
 
7.8           Distribution and Payment of Plan Benefit Upon Disability
 
Subject to the requirements stated in Section 7.1, above, if a Participant
becomes Disabled, the Employer shall distribute and pay to the Participant, or
the Participant’s personal representative, a Plan Benefit. The payment and
distribution shall be made upon the date the Participant is determined by the
Committee to be Disabled. Notwithstanding any other provisions of the Plan, a
cancellation of a Participant's Election with respect to deferral of
compensation may be made by the Participant or the Committee where such
cancellation occurs by the later of the end of the taxable year of the
Participant or the 15th day of the third month following the date the
Participant incurs a Disability. For purposes of this paragraph, a Disability
refers to any medically determinable physical or mental impairment resulting in
the Participant's inability to perform the duties of his or her position or any
substantially similar position, where such impairment can be expected to result
in death or can be expected to last for a continuous period of not less than six
(6) months.
 
7.9           Distribution and Payment of Plan Benefit Upon Death
 
Subject to the requirements stated in Section 7.1, above, upon the death of a
Participant the Participant’s Account shall be paid to the Participant’s
Beneficiary. If the Participant has elected Long-Term Deferral, the Plan Benefit
shall be paid to the Beneficiary over the time period elected by the Participant
commencing as soon as practicable after the time of death of the Participant. If
the Participant has elected a Short-Term Deferral, the Plan Benefit shall be
paid to the Beneficiary in a single lump sum payment. However, the Retirement
Plan Excess Amount will be paid to the same beneficiary as the Retirement Plan
benefit.
 
7.10           Payment of Deferrals for Unforeseeable Emergency
 
Subject to the requirements stated in Section 7.1, above, in the case of an
Unforeseeable Emergency, a Participant may apply in writing to the Corporation,
or its designated agent, for the immediate distribution of all or part of his or
her Plan Benefit; provided, that such a distribution
 

 
- 25 -

--------------------------------------------------------------------------------

 

shall not exceed the amounts necessary to satisfy the emergency involved plus
amounts necessary to pay taxes reasonably anticipated as a result of the
distribution, after taking into account the extent to which such hardship is or
may be relieved through reimbursement or compensation by insurance or otherwise
or by liquidation of the Participant’s assets (to the extent the liquidation of
such assets would not itself cause severe financial hardship). In addition, the
Participant must continue to defer Compensation subsequent to such distribution
in accordance with the Participant’s Election and will not be permitted to elect
to defer Compensation attributable to the calendar year subsequent to the
calendar year of the distribution. The Corporation shall have the sole
discretion as to whether such distribution shall be made, and its determination
shall be final and conclusive. In making its determinations, the Corporation
shall follow a uniform and nondiscriminatory practice.
 
7.11           Commencement of Distributions and Payments
 
Subject to the requirements stated in Section 7.1, above, and except as
otherwise provided in Section 7.2, the commencement of payments under Sections
7.1 through 7.4, above, shall begin at the time specified by the Participant in
his or her Election and Participation Agreement consistent with the terms and
provisions of the Plan or Subsequent Election.
 
Except as otherwise expressly specified in the Plan, a distribution or payment
shall be treated as made upon the date specified under the Plan if the payment
is made at such date or a later date within the same taxable year of the
Participant or, if later, by the 15th day of the third calendar month following
the date specified under the Plan and the Participant is not permitted, directly
or indirectly, to designate the taxable year of the payment. In addition, a
distribution or payment shall be treated as made upon the date specified under
the Plan and shall not treated as an accelerated payment if the payment is made
no earlier than thirty (30) days before the designated payment date and the
Participant is not permitted, directly or indirectly to designate the taxable
year of the payment. For purposes of this paragraph, if the date specified is
only a designated taxable year of the Participant, or a period of time during
such a taxable year, the date specified under the Plan is treated as the first
day of such taxable year or the first day of the period of time during such
taxable year, as applicable. If calculation of the amount of the distribution or
payment is not administratively practicable due to events beyond the control of
the Participant (or Participant's beneficiary), the distribution or payment will
be treated as made upon the date specified under the Plan if the distribution or
payment is made during the first taxable year of the Participant in which the
calculation of the amount of the distribution or payment is administratively
practicable. For purposes of this section, the inability of a Corporation to
calculate the amount or timing of a distribution or payment due to a failure of
a Participant (or Participant's beneficiary) to provide reasonably available
information necessary to make such calculation does not constitute an event
beyond the control of the Participant.
 
7.12           No Acceleration of Distribution and Payment
 
No acceleration of the time or schedule of any payment or amount scheduled to be
paid pursuant to the terms of the Plan shall be allowed, and no such accelerated
payment may be made whether or not provided for under the expressed or implied
terms of such Plan. Provided, that there may be an acceleration of a payment in
accordance with the express provisions allowing the same under the Treasury
regulations issued under Code Section 409A or the Committee may have
 

 
- 26 -

--------------------------------------------------------------------------------

 

discretion to permit such acceleration to be made consistent with the
regulations. Provided, that a Participant shall have no discretion with respect
to whether a payment will be accelerated, and the Corporation or Committee shall
not provide a Participant a direct or indirect election as to whether the
Corporation's or Committee's discretion to accelerate a payment will be
exercised, even if such acceleration would be permitted under the regulations.
 
7.13           Retirement Plan Excess Amount
 
Subject to the requirements stated in Section 7.1, above, the Corporation shall
pay to a Participant or his or her survivor Beneficiary, as the case may be, a
Retirement Plan Excess Amount elected to be deferred and credited for the
Participant by the Corporation that shall be equal to the amount by which such
Participant’s retirement benefit under the Retirement Plan is reduced by reason
of the deferred Compensation elected by the Participant under the Plan not being
taken into account in the calculation of such Participant’s retirement benefit
under the Retirement Plan, but only if such deferred Compensation is not taken
into account in determining a retirement benefit or payment payable to such
Participant under the ONEOK, Inc., 2005 Supplemental Executive Retirement Plan
(SERP), nor under any other plan, arrangement or agreement of the Corporation
other than this Plan
 
The Retirement Plan Excess Amount payable to a Participant, or his or her
Beneficiary, under this Section 7.13 shall be paid commencing at the date of the
Participant’s Normal Specified Time of Distribution under this Plan and the
amount thereof shall be calculated pursuant to the Retirement Plan benefit
formula in the manner it would be calculated if the Participant commenced
payment of his/her Retirement Plan benefits at that time. However, if
Participant is a SERP participant, the time and form of payment of the
Participant’s Retirement Plan Excess Amount under this Plan shall be the time
and form of payment that the Participant has made or makes under the SERP as to
the time and form of payment of his/her benefits under the SERP; provided that
such election under the SERP shall be considered an election by the Participant
under this Plan that is subject to application of all pertinent requirements,
restrictions and limitations of this Plan with respect to the time of making and
effect of an Election or Subsequent Election, and/or the prohibition of an
acceleration of payment of the Retirement Plan Excess Amount; and provided
further, that to the extent that such an election would not comply with any of
such requirements, restrictions or limitations, the time of payment shall be the
Normal Specified Time of Distribution. The Retirement Plan Excess Amount shall
be paid in the form of a 50% joint and survivor annuity, as defined in the
Retirement Plan, if the Participant is married at the time of the Corporation’s
Election, and shall be paid in the form of a single (straight) life annuity, as
defined in the Retirement Plan, if the Participant is single at the time of the
Corporation’s Election. The form of payment can be changed by Participant prior
to commencement to another actuarially equivalent form of monthly annuity.
 
ARTICLE VII
BENEFICIARY DESIGNATION
 
8.1           Beneficiary Designation
 
Each Participant shall have the right, at any time, to designate any person or
persons as his or her Beneficiary to whom payment under the Plan shall be made
in the event of the Participant’s
 

 
- 27 -

--------------------------------------------------------------------------------

 

death prior to complete distribution to the Participant of his or her Account;
provided, that the Retirement Plan Excess Amount shall be paid to the
Participant’s beneficiary for Retirement Plan benefits. Any Beneficiary
designation shall be made in a written instrument provided by the Committee. All
Beneficiary designations must be filed with the Corporation and shall be
effective only when received in writing by the Corporation.
 
8.2           Amendments
 
Any Beneficiary designation may be changed by a Participant by the filing of a
new Beneficiary designation, which will cancel all the Participant’s prior
Beneficiary designations filed with the Committee.
 
8.3           No Designation
 
If a Participant fails to designate a Beneficiary as provided above, or if all
designated Beneficiaries predecease the Participant, then the Participant’s
designated Beneficiary shall be deemed to be the Participant’s estate.
 
8.4           Effect of Payment
 
Payment to a Participant’s Beneficiary (or, upon the death of a primary
Beneficiary, to the contingent Beneficiary or, if none, to the Participant’s
estate) shall completely discharge the Employer’s obligations under the Plan.
 
ARTICLE IX
ADMINISTRATION
 
9.1           Plan Committee; Authority and Duties
 
(a)  
The Plan shall be administered by the Committee, which shall consist of not less
than three (3) members, appointed from time to time by the Board to serve at the
pleasure of the Board.

 
(b)  
Notwithstanding anything to the contrary expressed or implied herein, no member
of the Committee shall have any right or authority to act, vote or decide upon
any matter relating solely to such member under the Plan, or to act, vote upon
or decide any issue or case in which such member's individual right to receive
any Compensation under the Plan is particularly involved, or to take any action
that would change or accelerate the deferral or payment of Compensation or
benefits to such member in a manner or at a time not provided for under the
Plan. In any case in which a member of the Committee is so disqualified to act
and the remaining members cannot agree, or in any case where a majority or all
of the members of the Committee are so disqualified, the Executive Compensation
Committee of the Board shall appoint a substitute member or members of the
Committee to exercise all powers of the disqualified member or members
concerning the matter involved, or in the alternative the Executive Compensation
Committee may, in its discretion, assume authority to act upon and decide the
issues and case involved, with any such action and decision by it

 

 
- 28 -

--------------------------------------------------------------------------------

 
 
  
to be final and binding with respect to the Plan, Participants or other persons
involved.
 
The Committee and its members shall have no discretion to allow or cause
distribution or payment of the Account or any deferred compensation to any
Participant at a time or in a form or manner that is not in accordance with the
terms and provisions of the Plan, including the requirements of Section 7.1,
above, and the requirements of Code Section 409A.

 
(c)  
The Committee shall supervise the administration and operation of the Plan, may
from time to time adopt rules and procedures governing the Plan and shall have
authority to give interpretive rulings with respect to the Plan. The Committee
shall have such other powers and duties as are specified in this Plan as the
same may from time to time be constituted, and not in limitation but in
amplification of the foregoing, the Committee shall have power, in its
discretion to the exclusion of all other persons, to interpret the provisions of
this instrument, to decide any disputes which may arise hereunder; to construe
and determine the effect of Participant Agreements, Elections, beneficiary
designations, and other actions and documents; to determine, in its discretion,
all questions that shall arise under the Plan, including questions as to the
rights of Employees to become Participants, as to the rights of Participants,
any Beneficiary or other person with respect to the Plan, and including
questions submitted by the trustee of a Trust created under Section 11.2 on all
matters necessary for it properly to discharge its duties, powers, and
obligations; to employ legal counsel, accountants, consultants and agents; to
establish and modify such rules, procedures and regulations for carrying out the
provisions of the Plan not inconsistent with the terms and provisions hereof, as
the Committee, in its discretion, may determine; and in all things and respects
whatsoever, without limitation, to direct the administration of the Plan and any
such Trust with the trustee being subject to the direction of the Committee.

 
(d)  
The Committee may supply any omission or reconcile any inconsistency in this
instrument in such manner and to such extent as it shall deem expedient to carry
the same into effect and it shall be the sole and final judge of such
expediency.

 
(e)  
The Committee may adopt such rules and regulations with respect to the signature
by an Employee, Participant and/or Beneficiary as to any agreements, Elections
or other papers to be signed by Employees or Participants or Beneficiaries and
similar matters as the Committee shall determine in view of the laws of any
state or states.

 
(f)  
The Committee shall maintain or cause to be maintained complete and adequate
records pertaining to the Plan, including but not limited to the Accounts of
Participants, all matters involving any Trust of the Plan, and all other records
which the Committee in its discretion determines are necessary or desirable in
the administration of the Plan.

 

 
- 29 -

--------------------------------------------------------------------------------

 

(g)  
Any act which the Plan authorizes or requires the Committee to do may be done by
a majority of the then members of the Committee. The action of such majority of
the members expressed either by a vote at a meeting or in writing without a
meeting, shall constitute the action of the Committee and shall have the same
effect for all purposes as if assented to by all of the members of the Committee
at the time in office, provided, however, that the Committee may, in specific
instances, authorize one (1) of its members to act for the Committee when and if
it is found desirable and convenient to do so.

 
9.2           Agents
 
The Committee may appoint an individual, who may be an employee of the
Corporation, to be the Committee’s agent with respect to the day-to-day
administration of the Plan. In addition, the Committee may, from time to time,
employ other agents and delegate to them such administrative duties as it sees
fit, and may from time to time consult with counsel who may be counsel to the
Corporation.
 
9.3           Binding Effect of Decisions
 
Any decision or action of the Committee with respect to any question arising out
of or in connection with the administration, interpretation and application of
the Plan shall be final and binding upon all persons having any interest in the
Plan.
 
9.4           Indemnity of Committee
 
The Corporation shall indemnify and hold harmless the members of the Committee
and their agents duly appointed under Section 9.2 against any and all claims,
loss, damage, expense or liability arising from any action or failure to act
with respect to the Plan, except in the case of gross negligence or willful
misconduct by any such member or agent of the Committee.
 
ARTICLE X
AMENDMENT AND TERMINATION OF PLAN
 
10.1           Amendment
 
(a)  
The Corporation, on behalf of itself and of each Subsidiary may by action of the
Board at any time amend, modify, suspend or reinstate any or all of the
provisions of the Plan, except that no such amendment, modification, suspension
or reinstatement may adversely affect any Participant’s Account, as it existed
as of the day before the effective date of such amendment, modification,
suspension or reinstatement, without such Participant’s prior written consent.

 
(b)  
The Plan may also be so amended or modified by resolution of the Committee or by
the Committee executing a written instrument containing such amendment or
modification (pursuant to authority which has been duly delegated to the
Committee by the Board and is hereby acknowledged and recognized); provided,
that no amendment or modification of the Plan to increase any compensation of or
benefits provided to Participants under the Plan, and no termination of the

 

 
- 30 -

--------------------------------------------------------------------------------

 
 
  
Plan shall be made unless such amendment or modification, or termination, is
authorized pursuant to a resolution duly adopted by the Board. Any action by
resolution or a written instrument by the Committee shall be presumed to be
effective without necessity of further action or approval of the Board. In the
event any issue should arise with respect to respective authority of the
Committee, or of the Board, and amendments or modifications of the Plan made by
them that are or appear to be inconsistent, final authority shall be reserved to
and exercisable by the Board and its action to amend or modify the Plan shall
take precedence.
 
Written notice of any amendment or other action with respect to the Plan shall
be given to each Participant.

 
10.2           Termination
 
The Corporation, on behalf of itself and of each Subsidiary, in its sole
discretion, may by action pursuant to a resolution adopted by the Board
terminate this Plan at any time and for any reason whatsoever. Upon termination
of the Plan, the Committee shall take those actions necessary to administer any
Participant Accounts existing prior to the effective date of such termination;
provided, however, that a termination of the Plan shall not adversely affect the
value of a Participant’s Account, the crediting of investment return under
Section 6.2, or the timing or method of distribution of a Participant’s Account,
without the Participant’s prior written consent.
 
ARTICLE XI
PLAN EFFECT, LIMITATIONS,
MISCELLANEOUS PROVISIONS
 
11.1           Nature of Employer Obligation; Funding
 
Participants, their Beneficiaries, and their heirs, successors and assigns,
shall have no secured interest or claim in any property or assets of the
Employer. The Employer’s obligation under the Plan shall be merely that of an
unfunded and unsecured promise of the Employer to pay money in the future.
 
11.2           Trusts; Transfers of Assets, Property
 
(a)  
Notwithstanding the foregoing, in the event of a Change in Ownership or Control,
the Corporation shall create an irrevocable Trust, or before such time the
Corporation may create an irrevocable or revocable Trust, to hold funds to be
used in payment of the obligations of Employers under the Plan.

 
(b)  
Notwithstanding anything otherwise expressed or implied herein, in the case of
any assets set aside (directly or indirectly) in a such a Trust (or other
arrangement determined by Treasury Regulations or otherwise pursuant to Code
Section 409A) for purposes of paying deferred compensation under the Plan, no
such assets (or such a Trust or other arrangement) shall ever be located or
transferred outside the United States.

 

 
- 31 -

--------------------------------------------------------------------------------

 

(c)  
In the event of a Change in Ownership or Control or prior thereto, the Employers
shall fund such Trust in an amount equal to not less than the total value of the
Participants’ Accounts under the Plan as of the Determination Date immediately
preceding the Change in Ownership or Control, provided that any funds contained
therein shall remain liable for the claims of the general creditors of the
respective Employers.

 
(d)  
Pursuant to this Section 11.2, the Corporation may, without further reference to
or action by any Employee, Participant, or any Beneficiary from time to time
enter into such further agreements with a trustee or other parties, and make
such amendments to said trust agreement or such further agreements, as the
Corporation may deem necessary or desirable to carry out the Plan; from time to
time designate successor trustees of such a Trust; and from time to time take
such other steps and execute such other instruments as the Corporation may deem
necessary or desirable to carry out the Plan. The Committee shall advise the
trustee of any such Trust in writing with respect to all Plan Benefits which
become payable under the terms of the Plan and shall direct the trustee to pay
such Plan Benefits from the respective Participants’ Accounts, and the Committee
shall have authority to otherwise deal with and direct the trustee of such a
Trust in matters pertinent to the Plan.

 
(e)  
It is intended that any Trust created hereunder is to be treated as a “grantor”
trust under the Code, and the establishment of such a Trust is not intended to
cause a Participant to realize current income on amounts contributed thereto,
such a Trust is not intended to cause the Plan to be “funded” under ERISA and
the Code, and any such Trust shall be so interpreted, and such Trust shall be
funded in a manner that assets set aside or transferred to such Trust shall not
be treated under Code Section 409A as property transferred in connection with
the performance of services by reason of such assets being located or
transferred outside the United States.

 
(f)  
Notwithstanding anything to the contrary expressed or implied herein, no
transfer of assets shall be made under or in connection with the Plan or
Compensation deferred under the Plan that would constitute a transfer of
property within the meaning of Code Section 83 with respect to such Compensation
by reason of such assets becoming restricted to the provision of benefits under
the Plan in connection with a change in the Corporation’s financial health, as
provided for under Code Section 409A, and Treasury Regulations issued
thereunder.

 
11.3           Nonassignability
 
No right or interest under the Plan of a Participant or his or her Beneficiary
(or any person claiming through or under any of them), shall be assignable or
transferable in any manner or be subject to alienation, anticipation, sale,
pledge, encumbrance or other legal process or in any manner be liable for or
subject to the debts or liabilities of any such Participant or Beneficiary.  If
any Participant or Beneficiary shall attempt to or shall transfer, assign,
alienate, anticipate,
 

 
- 32 -

--------------------------------------------------------------------------------

 

sell, pledge or otherwise encumber his or her benefits hereunder or any part
thereof, or if by reason of his or her bankruptcy or other event happening at
any time such benefits would devolve upon anyone else or would not be enjoyed by
him or her, then the Committee, in its discretion, may terminate such
Participant’s or Beneficiary’s interest in any such benefit (including the
Account) to the extent the Committee considers necessary or advisable to prevent
or limit the effects of such occurrence. Termination shall be effected by filing
a written instrument with the Secretary of the Corporation and making reasonable
efforts to deliver a copy to the Participant or Beneficiary whose interest is
adversely affected (the “Terminated Participant”).
 
As long as the Terminated Participant is alive, any benefits affected by the
termination shall be retained by the Employer and, in the Committee’s sole and
absolute judgment, may be paid to or expended for the benefit of the Terminated
Participant, his or her spouse, his or her children or any other person or
persons in fact dependent upon him or her in such a manner as the Committee
shall deem proper. Upon the death of the Terminated Participant, all benefits
withheld from him or her and not paid to others in accordance with the preceding
sentence shall be disposed of according to the provisions of the Plan that would
apply if he or she died prior to the time that all benefits to which he or she
was entitled were paid to him or her.
 
11.4           Captions
 
The captions contained herein are for convenience only and shall not control or
affect the meaning or construction hereof.
 
11.5           Governing Law
 
The provisions of the Plan shall be construed and interpreted according to the
laws of the State of Oklahoma.
 
11.6           Successors
 
The provisions of the Plan shall bind and inure to the benefit of the
Corporation, its Subsidiaries, and their respective successors and assigns. The
term “successors” as used herein shall include any corporate or other business
entity which shall, whether by merger, consolidation, purchase or otherwise,
acquire all or substantially all of the business and assets of the Corporation
or a Subsidiary and successors of any such corporation or other business entity.
 
11.7           No Right to Continued Service
 
Nothing contained herein shall be construed to confer upon any Eligible Employee
the right to continue to serve as an Eligible Employee of the Employer or in any
other capacity.
 
 
ONEOK, Inc.
 


 
By: 

--------------------------------------------------------------------------------

                                                            

 
- 33 -

--------------------------------------------------------------------------------

 

 
 

EXHIBIT A
 
ONEOK, Inc.
2005 NONQUALIFIED DEFERRED COMPENSATION PLAN
 
Re:
Section 3.1 – Eligible Employees

 
 
Effective Date:  December 18, 2008

 
Except as otherwise specifically determined by the Committee, the Committee has
determined that the Chief Executive Officer of the Corporation is and shall in
all cases be an Eligible Employee, and other Eligible Employees who may
participate in the Plan shall be designated in writing by the Chief Executive
Officer, or his designee, each Plan Year during the period after November 1 and
prior to the next January 1 (“Designation Period”), with such designation to
indicate the Eligible Employees for the Plan Year next following such
Designation Period who shall be each Employee who (i) had Base Salary on
November 1 of that Plan Year, which places such Employee in the group of
Employees consisting of the top two percent (2%) of the Employees when ranked on
the basis of Base Salary, (ii) is either an Officer of the Corporation or a
highly compensated employee as defined in Code section 414(q), and (iii) is so
designated by name in writing in an instrument signed by the Chief Executive
Officer of the Corporation, or his designee. The designation of Eligible
Employees for a Plan Year shall be reported to the Committee and Board in
accordance with their directions.
 
An Employee must be an Eligible Employee prior to the beginning of a Plan Year
in order to participate in the Plan for such Plan Year, unless otherwise
determined by the Committee.
 
A list of the Eligible Employees who are so designated and approved for a Plan
Year shall be made by the Chief Executive Officer, or his designee, the
Committee, or by a duly authorized representative of the Committee, and be
maintained with the Plan in the records of the Corporation.
 

 
- 34 -

--------------------------------------------------------------------------------

 

 
 

EXHIBIT B
 
ONEOK, Inc.
2005 NONQUALIFIED DEFERRED COMPENSATION PLAN
 
Re:
Section 4.1 – Amount of Deferral

 
 
Effective Date: December 18, 2008

 
As of the date above, and effective until this Exhibit is modified by the
Committee and Board, the table below indicates the types of compensation that
are eligible for deferral by and in an Election of a Participant or the
Corporation at the designated percentages stated:
 
Type of Compensation
Minimum Percentage
That Must Be Deferred
Maximum Percentage That May Be Deferred
Base Salary
2%
*90%
Bonus (or the portion above a specified threshold)
10%
*90%
 
Type of Compensation
Percentage That
Must Be Deferred
 
Qualified Employer Plan Amounts
100%
 
Supplemental Credit Amounts
100%
                         

A Participant may defer Base Salary or Bonus only in 1% increments thereof.
 
*The Participant’s deferral shall be after deductions and withholding of amounts
applicable to deferrals made by the Participant pursuant to other employee
benefit plans of the Employer under Code Sections 125 and 401(k), and after
deduction and withholding of all income and employment taxes required, as
determined by the Committee and Employer, under uniform rules and procedures.
 

 
- 35 -

--------------------------------------------------------------------------------

 

 
 

EXHIBIT C
 
ONEOK, Inc.
2005 NONQUALIFIED DEFERRED COMPENSATION PLAN
 
Re:
Section 2.1 – Investment Return

 
 
Date: December 18, 2008

 
A.  
Long-Term Deferrals

 
The Investment Return on a Participant’s Account for Long-Term Deferrals  shall
be the rate determined pursuant to the following:
 
1.  
A Participant shall designate in writing to the Committee or its designee such
deemed investments of the amount or amounts of his/her Account that are
Long-Term Deferrals in the manner and form, and at such times as prescribed by
the Committee.

 
2.  
Unless otherwise determined in written action of the Committee that is described
in a written explanation furnished to Participants prior to it becoming
effective, the Plan shall provide for an Investment Return on Long-Term
Deferrals based upon the notional or deemed investments directed from time to
time by the Participant of his or her Long-Term Deferrals in one or more of the
investment options then being provided for participant directed investments
under the Thrift Plan and Profit Sharing Plan. The Committee and its designees
shall establish administrative procedures for allowing Participant direction of
deemed investment and the determination of the Investment Return thereon for
Long-Term Deferrals of Participants.

 
3.  
A Participant shall be allowed to change such designation at least once each
calendar quarter, or more frequently as determined by the Committee, in its sole
discretion. Such Investment Return shall be determined and calculated in the
manner determined by the Committee, in its sole discretion, and added to or
deducted from the amount or amounts of his/her Account that are Long-Term
Deferrals periodically, not less frequently than annually. Such Investment
Return Rate shall be so credited to or deducted from the amount or amounts of a
Participant’s Account that are Long-Term Deferrals until all payments with
respect thereto have been made to the Participant, or to the Participant’s
designated Beneficiary pursuant to the Plan. The Employer shall not be liable or
otherwise responsible for any decrease in a Participant’s Account because of the
investment performance resulting from application of the foregoing provisions
which make the Investment Return on the amount or amounts of a Participant’s
Long-Term Deferrals under the Plan equivalent to the investment return that is
realized by deemed investment of the Participant’s Long-Term Deferrals in his or
her Account in Thrift Plan or Profit Sharing Plan investment options designated
by the Participant.

 

 
- 36 -

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, the Employer shall not be required to actually
invest amounts deferred by a Participant nor the Account of any Participant in
any particular form, type or amount of investment, and no Participant shall have
the right to direct or in any manner control the actual investments, if any,
made by the Employer or any other person for purposes of providing funds for
paying the liabilities of the Employer for benefits or otherwise under the Plan;
and a Participant shall not have any ownership or beneficial interest in any
such actual investments that may be made by the Employer. In no event shall any
Participant or Beneficiary have a right to receive an amount under the Plan
other than that of a general unsecured creditor of the Employer notwithstanding
the foregoing provisions with respect to the measurement and determination of a
Participant’s Investment Return on his/her Long-Term Deferrals in his or her
Account by reference to the performance of deemed investments in Thrift Plan or
Profit Sharing Plan investment options designated by the Participant.
 
4.  
A Participant shall be entitled to elect to have the Investment Return credited
to and deducted from Long-Term Deferrals in his or her Accounts under the
Plan.  A Participant shall make an Election of such Investment Return at the
time and in the manner prescribed by the Committee.

 
B.  
Short-Term Deferrals

 
For amounts deferred by a Participant as a Short-Term Deferral, the Investment
Return will be the Five-Year Treasury Bond Rate as of the first business day of
January of the Plan Year; provided, that the Corporation may determine such
other Investment Return as it selects from time to time, in its discretion.
 

 
- 37 -

--------------------------------------------------------------------------------

 

 

EXHIBIT D
 
ONEOK, Inc.
2005 NONQUALIFIED DEFERRED COMPENSATION PLAN
 
 
 
Re:
Section 6.2 – Crediting and Debiting of Investment Return,

 
Other Items To Participant Accounts

 
Date: December 18, 2008

 
A.  
The Account of each Participant shall be periodically credited and increased, or
debited and reduced, as the case may be, by the amount of Investment Return
specified under Section 6.3 of the Plan.

 
B.  
Except as otherwise provided herein, the Account shall be credited and debited
with Investment Return and losses, if any, not less frequently than on a monthly
basis after such Accounts have been adjusted for any deferrals, credits, debits,
distributions and payments.

 
C.  
A Participant’s Accounts will be charged with cost of any deemed purchases of
securities and credited with proceeds of any deemed sales of securities which
may be considered as made in respect to the Investment Return specified in
Exhibit “C” of the Plan by reason of changes in deemed investments designated by
such Participant, in substantially the same manner as would occur if such
securities were being purchased or sold by a Participant under the Thrift Plan
and/or Profit Sharing Plan. The Committee may, in its sole discretion, allocate,
charge and credit other items and amounts to such deemed purchases and sales in
a manner comparable to the administration of such items under the Thrift Plan
and/or Profit Sharing Plan, as determined applicable.

 
D.  
All of a Participant’s deferrals of Base Salary in a calendar month shall be
deemed to be made as of the date it otherwise would have been paid to the
Participant.

 
E.  
A Participant deferral of Bonus will be credited and debited with Investment
Return from the date of deferral.

 
F.  
Until a Participant or his or her Beneficiary receives his or her entire
account, the unpaid balance thereof shall be credited and debited with
Investment Return as provided in Section 6.2 of the Plan.

 
G.  
A Retirement Plan Excess Amount shall be determined, taken into account and made
payable to a Participant as determined by the Committee in accordance with
Section 7.13 of the Plan.

 

 
- 38 -
